       Case 2:20-cv-02301-PD Document 50 Filed 12/17/20 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF PENNSYLVANIA

VICTOR DEOLEO, individually and               Case No. 2:20-cv-02301-PD
on behalf of all others similarly situated,
                                              NOTICE OF VOLUNTARY
                            Plaintiff,        DISMISSAL

       v.                                     Hon. Paul S. Diamond, presiding

UNITED STATES LIABILITY
INSURANCE COMPANY, a
Pennsylvania corporation,

                            Defendant.
         Case 2:20-cv-02301-PD Document 50 Filed 12/17/20 Page 2 of 3




      Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff

Victor Deoleo hereby dismiss his claims in this action, in their entirety and without

prejudice, against Defendant United States Liability Insurance Company, with each

party to bear its own fees, costs, and expenses.


                                         Respectfully submitted,

Dated: December 17, 2020                 /s/ Bradley K. King
                                         Bradley K. King (admitted pro hac vice)
                                         bking@ahdootwolfson.com
                                         AHDOOT & WOLFSON, PC
                                         2600 West Olive Avenue, Suite 500
                                         Burbank, California 91505
                                         Tel: 310-474-9111
                                         Fax: 310-474-8585

                                         Benjamin F. Johns
                                         BFJ@chimicles.com
                                         CHIMICLES SCHWARTZ KRINER &
                                         DONALDSON-SMITH LLP
                                         One Haverford Centre
                                         361 West Lancaster Avenue
                                         Haverford, Pennsylvania 19041
                                         Tel: 610-642-8500
                                         Fax: 610-649-3633

                                         Counsel for Plaintiff and the Proposed Class
         Case 2:20-cv-02301-PD Document 50 Filed 12/17/20 Page 3 of 3




                          CERTIFICATE OF SERVICE

      I, Bradley K. King, counsel for Plaintiff, hereby certify that, on December 17,

2020, a copy of the foregoing NOTICE OF VOLUNTARY DISMISSAL was

electronically served upon counsel of record for Defendant upon its filing through the

Court’s CM/ECF System.



Dated: December 17, 2020               /s/ Bradley K. King
                                       Bradley K. King
